DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments and Amendments
The examiner has carefully considered the applicant’s arguments but is not persuaded.

(1) The applicant has added the limitation, “wherein the first device comprises a sensor for monitoring an analyte, and electronics for providing monitored analyte data and the one or more key codes indicating a configuration of the first device”

This limitation does not change the examiner’s general reasoning because the independent claims are a method and a system where the method is embodied in software respectively. The method of determining compatibility does not rely on the sensor or electronics. 

(2) Comparing codes and comparing configuration data is something that could in fact be done as a mental process. 
In the past, one who had to interface two devices would have to go through a substantial mental process of ensuring compatibility by checking many compatibility aspects mentally. 

These questions are answerable manually and with a mental process by looking up or checking those aspects for first and second devices which are to be made compatible.
Admittedly a manual compatibility check could be tedious and it could be error prone (in the sense that one might overlook an aspect that is important for compatibility). But it is doable.
The argument by the applicant is that these steps cannot be performed manually. In fact they can.

(3) The Tranxition v. Lenovo case may not be precedential, but it certainly should still be seen as a useful guide.
One can follow the reasoning in such a case and reason similarly. Admittedly, there is a wide range of opinion on the applicability of 35 USC 101, and this may seem like an inconsistent area of patent law.
The best remedy in the examiner’s view to the issue of inconsistency of 35 USC 101 is to try to apply similar reasoning in similar cases, and this is what the examiner has done. The Tranxition v. Lenovo case is the closest 101 case that the examiner can find. It is not strictly controlling, but as 35 USC 101 can be very confusing for many parties, it serves as a very useful guidepost.
Where there is a paucity of similar cases that relate to 35 USC 101, this seems like most relevant guidepost.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Specifically, claims 19-38 are directed the abstract idea of determining compatibility between two computer systems working together without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ‘first device', ‘second device’ and ‘software functions’ are recited at a high level of generality, and testing software compatibility between two devices which are meant to be used together . Generic components recited as performing generic functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea of checking software compatibility with a computerized system.

Regarding the three steps of the 101 test and in consideration of the 2019 revised guidelines:

Step 1:
	The statutory category is A Process.


	The claims are directed to a judicial exception, namely an Abstract Idea.
	Prong 1: 
	Within ‘Abstract Idea’ the claims are more particularly directed to the Mental Process of determining compatibility between systems working together (do the devices / operating system / installed software / versions match?).
	Prong 2:
	An additional element is not particularly found. Specifically, a compatibility check can be performed by a mental process of determining compatibility (do the devices / operating system / installed software / versions match?) or this can be automated, but once two systems are compatible, it doesn’t really matter for performance whether that compatibility was determined manually / by mental process or by the computer-implemented method. The performance should be the same.
The applicant seems to argue that there may be software differences and incompatibilities that create problems under the old (mental process) regime, but the examiner counters that a proper compatibility test would not only confirm a hardware configuration match but would confirm a match of versions and settings of various software. Admittedly it may be arduous to do this manually, but nevertheless a conventional compatibility check should cover those things.

Step 2B:


The examiner points to a very similar case which recently was decided in the Federal Circuit:
Tranxition v. Lenovo (United States) Inc. (664 Fed. Appx. 968 (Fed. Cir. 2016))

This case dealt with US patents 6,728,877 and 7,346,766.

This case is viewable at:http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/15-1907.Opinion.11-10-2016.1.PDF

An analysis of this case was performed here:
http://www.patentdocs.org/2016/11/tranxition-inc-v-lenovo-united-states-inc-fed-cir-2016.html

The Tranxition v. Lenovo case similarly deals with checking configuration settings in relation to two different devices. Tranxition v. Lenovo is slightly different in that Tranxition v. Lenovo involves copying configuration settings from a first device to a second device while the comparing configuration settings between a first device and a second device.

Nevertheless, the analysis is similar. If copying configuration settings is regarded as an abstract idea without significantly more, then comparing configuration settings, which involves almost the same steps (and arguably a little bit less since settings are only compared and not copied) surely should also be regarded as an abstract idea without significantly more.

The applicant might argue that because the two computing devices are ‘analyte monitoring systems’, they are not generic computers and the analysis therefore does not apply.
However, the examiner maintains that there is nothing about the comparison in the claims that distinguishes from the comparison which would occur between two ordinary computing systems. The things that would be checked (do the devices / operating system / installed software / versions match) are similar to what would be checked to determine compatibility in relation to two generic computer systems.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,721,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘063 patent claims are general narrower, encompassing the elements of the instant claims as well as further limitations.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,317,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘656 patent claims are general narrower, encompassing the elements of the instant claims as well as further limitations.

Addendum: Analysis of Tranxition, Inc. v. Lenovo by Joseph Herndon at 
PatentDocs.org Blog
Tranxition, Inc. v. Lenovo (United States) Inc. (Fed. Cir. 2016)
Federal Circuit Finds Another Software Patent Invalid under Section 101
By Joseph Herndon –

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
The U.S. Court of Appeals for the Federal Circuit issued a recent non-precedential decision in a case captioned Tranxition, Inc. v. Lenovo (United States) Inc.
Tranxition sued Lenovo asserting claims of U.S. Patent Nos. 6,728,877 and 7,346,766.  Shortly thereafter, Tranxition also asserted the patents against Novell, Inc. now known as Micro Focus Software in a separate action.  Lenovo subsequently moved for summary judgment under Rule 56(a) of the Federal Rules of Civil Procedure arguing that all the patented claims were invalid because they were targeted to patent-ineligible subject matter under 35 U.S.C. § 101, and the District Court agreed with Lenovo.
Tranxition appealed from a final decision of the United States Court for the District of Oregon finding that all claims of the '877 patent and the '766 patent are invalid because they are directed to ineligible subject matter under 35 U.S.C. § 101.
The Federal Circuit affirmed the District  Court's holding, and held that the claims generally provide instructions to a practitioner on how to transition settings between computers.  The claimed steps were found to merely describe a generic computer implementation, using routine, conventional activities, and thus, the claims were held invalid under 35 U.S.C. § 101.
Subject Matter of the Patents
The '877 patent and the '766 patent, which is a continuation of the '877 patent, concern computer system upgrades.  The patents describe that typically, a person's computer system contains many individualized settings, such as email addresses, desktop settings, and stored passwords.  When a computer is replaced, those settings do not appear on the new computer by default.  In order for a replacement computer to behave like its predecessor, consumers must manually "migrate" the settings on the old computer to the new computer, which is a time-consuming process, resulting in user frustration and lost productivity.  The '877 patent and the '766 patent propose to solve these problems by automatically transitioning these settings between computers.  This would provide an advantage over the prior art because it is desirable to provide an automatic migration of configuration settings from an old computing system to a new computing system without using a time consuming manual migration process.
Claim 1 of the '877 patent is representative of all claims for purposes of the analysis, and is reproduced below.
1.  A method in a computer system for preparing configuration settings for transfer from a source computing system to a target computing system, the method comprising:    providing configuration information about configuration settings on the source computing 
The Federal Circuit outlined the two step process to determine whether a claim is patent-eligible.  First, the court determines whether the claims at issue are directed to a patent-ineligible concept.  Second, if the claims are directed to patent-ineligible subject matter, the court determines if the claims contain an "inventive concept" sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself.
Step One
Under step one of Alice, the court first determines whether a claim is directed to a patent-ineligible concept.  The Federal Circuit noted that for claims solely implemented on a computer, they have previously found it "relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea," as in Enfish.
Here, the Federal Circuit stated that it is undisputed that manual migration is an abstract idea.  However, according to Tranxition, the claim is directed to "transitioning" settings from one computer to another, which is a specific software-based solution to a computer-based problem and "exceeds the abstract concept of migration."
The Federal Circuit was not convinced by this argument.  According to the specification, the patent is directed to solving problems arising out "migration," which was performed manually.  To solve these problems, the patent proposes automatic transitioning of configuration settings as a solution, and explains it is desirable to provide an automatic migration of configuration settings from an old computing system to a new computing system.  The Federal Circuit summarized the stated aim of the patent as automating the migration of data between two computers, which is not sufficient under step one of Alice.

Step Two
Having determined that the claim is directed to an abstract idea, the Federal Circuit next determined whether it contains an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.
Tranxition argued that the claims contain an inventive concept because a manual process would not necessarily capture all the configuration settings in a computer and that there is no record evidence showing that the automated transition process operates in the same way as a manual process.
The Federal Circuit noted that although a computer could potentially have dozens, if not hundreds of settings across numerous applications, the claim language only requires one or more configuration settings.  The claim language does not provide a maximum number of settings.
The Federal Circuit further opined that it is necessarily true that a human might apply an abstract idea in a different manner from a computer, but what matters is the application.  Stating an abstract idea while adding the words "apply it with a computer" will not render an abstract idea non-abstract.
Here, the claim instructs a practitioner to (1) provide configuration information, (2) generate an extraction plan, (3) extract the configuration settings, (4) generate a transition plan, and (5) transition those settings to a new computer.  The Federal Circuit found that these steps, both individually, and as an ordered combination, do not disclose an inventive concept.  Rather, these steps merely describe a generic computer implementation, using "routine, conventional activities," of the abstract idea, which is insufficient to transform the patent ineligible abstract idea into patent-eligible subject matter.
Because the Federal Circuit found the claims to be are directed to an abstract idea, and there is no inventive concept present, the claims of the '877 patent and the '766 patent were held to be drawn to patent ineligible subject matter and therefore invalid under 35 U.S.C. § 101.
Tranxition, Inc. v. Lenovo (United States) Inc. (Fed. Cir. 2016)Nonprecedential dispositionBefore Chief Judge Prost and Circuit Judges Reyna and ChenOpinion by Chief Judge Prost


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876